— Motion, pursuant to 22 NYCRR 800.12 of the Rules of Practice, for extension of time to perfect appeal deemed abandoned denied, without costs, and appeal dismissed as academic. An appeal from the final judgment is the only method for reviewing an intermediate order after a final judgment is entered (JemaProps. v McLeod, 51 AD2d 702). In the event that an appeal is taken by plaintiff from the order granting defendants summary judgment, any error alleged in the order entered March 5, 1984, to the extent that it affects the final judgment, may be reviewed upon the appeal from the final judgment (CPLR 5501, subd [a], par 1). Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.